Per Curiam.
There is no reason why the board of supervisors of a county may not allow the compensation to the treasurer to include the amount received for office charges on payments under the tax laws. Those charges are declared to belong to the county and are payable into the treasury. Comp. L,, § 1037. But when there they are like any other moneys, and an allowance of their value may be as well. added to the other allowances of the treasurer as a similar allowance not referring to any such fund. The board are allowed to fix the treasurer’s compensation at such amount as they “deem reasonable.” Comp. L., § 519.
Belator is entitled to an order upon the county treasury as prayed.